DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15th, 2020, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Limin et al (CN101974227A) as read by an accompanying machine translation, and in further view of 3M™ (3M™ Novec™ Fluorosurfactant FC-4430), and Mori (Design and Synthesis of Functional Silsesquioxane-Based Hybrids by Hydrolytic Condensation of Bulky Triethoxysilanes).
With regards to claims 1 and 2, Limin discloses a curable composition comprising a silicone resin having a silsesquioxane unit containing an epoxy group (Limin: Abstract; para. [0001] and [0011]; claim 1). The composition may form a shaped product, such as an LED encapsulation material (Limin: para. [0001]). The silsesquioxane unit is represented by formula (1) of present claim 2 (i.e., RSiO3/2), wherein R is an epoxy group (i.e., 100% by mol in total monomer unit) (Limin: para. [0031]). The silicone resin is 3/2) (Limin: para. [0029] and [0031]). The silicone resin has a number average molecular weight of from 800-8000 (Limin: para. [0014]). The molecular weight of Limin overlaps the claimed range (i.e., 1000 to 3000), establishing a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05.
Limin does not appear to disclose a leveling agent. 
	3M™ teaches the inclusion of FC-4330 (i.e., a leveling agent according to the present specification) in coating compositions (3M™: first page, “Introduction” and “Suggested Applications”). The 3M™ reference discloses FC-4430 as usable in a variety of different coating systems for the purpose of improving wetting and spreading of the coating (3M™: first page, “Introduction” and “Suggested Applications”). Limin and 3M™ are analogous art because they are related to the same field of endeavor of polymeric coating compositions having improved wetting properties. 3M™ is reasonably pertinent to the problem presented in the present specification, since it discloses a fluorine-containing leveling agent listed in the present specification (FC-4430) used in the same type of composition (i.e., coating compositions) for the same purpose (i.e., as a leveling agent). One of ordinary skill in the art would have found it obvious to have incorporated the FC-4430 leveling agent disclosed in 3M™ into the coating composition of Limin, in order to provide improved wetting and spreading of the coating of Limin, as taught by 3M™ (3M™: first page, “Introduction” and “Suggested Applications”). The FC-4330 taught by 3M™ is a leveling agent according to the present specification, and therefore it is presumed to have at least one of a group which is reactive to an epoxy group or a hydrolytically condensable group.
With respect to the claimed hardness of 3H to 9H, the present specification notes that the claimed hardness is due to the presence of the silsesquioxane unit and a condensable group, and moreover that the claimed hardness is achieved when the composition comprises a compound comprising an epoxy group along with 60 to 100% of a silsesquioxane unit (See Present Spec. PGPub: 
Limin and 3M™ do not appear to disclose a structure according to formula (2), which represents an incomplete cage structure (i.e., a complete POSS cage has only RSiO3/2 units, but splicing a Si-O-Si linkage to form an incomplete cage having two Si-OR groups results in the structure according to formula (2)). Limin and 3M™do not appear to teach a ratio of silsequioxane units to units according to formula (2) of 5 to 20.
	Mori teaches that incomplete POSS cage structures (i.e., silsesquioxane structures including a subunit according to formula (2)) are known in the art (Mori: page 1, third paragraph through to page 2, second paragraph; Figure 1). Mori teaches that incomplete POSS cage structures are byproducts which are formed during polycondensation of completely condensed POSS cage structures (i.e., a POSS cage having only RSiO3/2 units) (Mori: page 1, third paragraph through to page 2, second paragraph; Figure 1). Based on the teachings of Mori, it is presumed that the structure according to formula (2) is inherently present in the composition of Limin, as the formula (2) is a known byproduct which inevitably forms during POSS condensation reactions (Mori: page 1, third paragraph through to page 2, second paragraph; Figure 1). Furthermore, Limin does not disclose any attempt to remove the compounds according to formula (2). Regarding the claimed ratio, Mori teaches that fully condensed structures are preferable from the viewpoint of stability, particularly since they contain Si4O4 ring structures which impart improved stability (Mori: page 1, third paragraph through to page 2, second paragraph; Figure 1). Therefore, one of ordinary skill in the art would have found it obvious to have adjusted the proportion of formula (2) structures relative to the amount of formula (1) structures, and more specifically to have selected a lower amount of formula (2) structures relative to formula (1) structures (i.e., to have 
	With regards to claim 4, the silsesquioxane unit may contain an alicyclic epoxy group (i.e., and therefore meets formula (3)), and the silsesquioxane unit may further contain a group that is both a cyclic group and an epoxy group (i.e., an alicyclic epoxy group), and the silsesquioxane unit may further contain an aryl group (Limin: para. [0031]). Based on paragraph [0031] of Limin the phrase “the remaining R groups” implies that multiple R groups may be present, including those with an alicyclic and an aryl group, and therefore the inclusion of such groups would have been obvious to one of ordinary skill, and thus inclusion of compounds according to formulas (3) and (4) would have been obvious. 
	With regards to claim 6, 3M™ recommends an amount of between 0.05% and 0.3% FC-4430 (i.e., between 0.05 and 0.3 parts by weight per 100 parts resin), which overlaps the claimed range of 0.1 to 10 parts by weight relative to 100 parts by weight resin (3M™: first page, “Introduction” and “Suggested Applications”). One of ordinary skill would have found it obvious to have selected from the range of 3M™ since it is the expressly recommended range disclosed in 3M™ (3M™: first page, “Introduction” and “Suggested Applications”). 
	With regards to claim 7, the leveling agent of 3M™ is a fluorine-containing leveling agent according to the present specification, and therefore it is presumed to have a hydroxyl group, and the silicone leveling agent is present an amount ranging 0.05 to 0.3 parts, which is substantially close to the claimed endpoint of 0.5 parts.
	With regards to claim 9, the hardcoat is applied to a photovoltaic substrate in the form of a transparent film (i.e., a transparent substrate) (Limin: para. [0002]).
	With regards to claim 11, it is noted that the photovoltaic substrate is a three-dimensional base, as all substrates are technically three-dimensional.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Limin et al in view of 3M™ and Mori as applied to claim 1 above, and in further view of Osswald et al (Material Science of Polymers for Engineers: Chapter 3).
With regards to claim 5, Limin, 3M™, and Mori teach a composition as applied to claim 1 above. However, Limin, 3M™, and Mori do not disclose a ratio Mw/Mn (i.e., polydispersity index) of 1 to 3. Moreover, Limin, 3M™, and Mori are silent to a particular ratio Mw/Mn, necessitating that one of ordinary skill consult the art in the practice of the prior art invention, in order to determine an appropriate ratio Mw/Mn.
Osswald teaches that an Mw/Mn equal to 1 is well-known in the art of polymers (i.e., Osswald summarizes what is conventionally known in the art) (Osswald: pages 54-56). Osswald notes that a ratio Mw/Mn equal to 1 is ideal from the viewpoint of impact strength, compared to other ratios (Osswald: page 56, Table 3.1). Limin, 3M™, Mori, and Osswald are analogous art because they are related to the same field of endeavor of improving the mechanical properties of resins. One of ordinary skill in the art would have found it obvious to have selected an Mw/Mn equal to 1 for the silicone resin of Limin and 3M™, in order to provide improved impact strength (Osswald: page 56, Table 3.1).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Limin et al in view of 3M™ and Mori as applied to claim 1 above, and in further view of Faris et al (US 6,099,971 A).
With regards to claim 8, Limin, 3M™, and Mori teach a composition as applied to claim 1 above. Limin, 3M™, and Mori do not teach a particular thickness for the hardcoat layer, necessitating that one of ordinary skill find an appropriate thickness within the art.
Faris discloses a silsesquioxane hardcoat film having a thickness of about 5 to about 25 microns (Faris: Abstract; col. 4, lines 30-36). Faris teaches that the thickness of silsesquioxane-based hardcoats is known in the art to be non-critical, and thickness is selected based on the viscosity of the solution and 
With regards to claim 10, it is noted that the claimed limitation (i.e., “produced by a roll-to-roll system”) constitutes product-by-process language. The scope of a product claim does not depend on its method of manufacture, but rather only on the structure implied by given product-by-process language. See MPEP 2113. In the present case, both the claimed invention and the prior art suggest a hardcoat (See above discussion). Therefore, no structural distinction is seen.

Response to Arguments
Applicant’s arguments/amendments made with respect to the comments regarding new matter noted in the Advisory Action mailed September 3rd, 2020, have been considered and are found persuasive. The claims have been amended as suggested, and they do not appear to contain new matter.
Applicant's arguments have been fully considered but they are moot in light of the grounds of rejection over the combination of Limin, 3M™, and Mori.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783